Florence Casket Co. v Iocovozzi (2022 NY Slip Op 06369)





Florence Casket Co. v Iocovozzi


2022 NY Slip Op 06369


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, WINSLOW, BANNISTER, AND MONTOUR, JJ.


787 CA 21-01324

[*1]FLORENCE CASKET COMPANY, PLAINTIFF-RESPONDENT,
vVINCENT D. IOCOVOZZI, DEFENDANT, AND .J. IOCOVOZZI FUNERAL HOME, INC., DEFENDANT-APPELLANT.


MICHELE E. DETRAGLIA, UTICA, FOR DEFENDANT-APPELLANT. 
KARL E. MANNE, HERKIMER, FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Herkimer County (Charles C. Merrell, J.), entered July 6, 2021. The judgment awarded plaintiff money damages against defendant V.J. Iocovozzi Funeral Home, Inc. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court